NUMBER 13-20-00031-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ERIC SHANE HARRIS,                                                       Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 443rd District Court
                         of Ellis County, Texas.


                                     ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This cause is before the Court on the State’s motion for access to sealed

records. On November 18, 2019, the trial court issued an order sealing certain court

records. The order states that the documents are accessible to the Court, the State of
Texas, and the Defendant; however, the State’s attorney informed the clerk of this court

the court reporter will not provide the record without further order.

       Accordingly, we hereby GRANT the motion and ORDER the trial court to provide

access to volumes 4, 6, 9, 11, and 14 of the reporter’s record to the attorneys for the State

and/or appellant, if they should request it.

       The State and Appellant’s counsel are ORDERED to abide by the sealing order of

the trial court, and counsel is further ORDERED to treat the record as confidential and to

safeguard it as a sealed record. Counsel is further ORDERED to maintain the

confidentiality of the information contained in this sealed record and is prohibited from

disseminating the sensitive information contained within the sealed record to any

person.

       IT IS SO ORDERED.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of November, 2020.